STEVENS, Judge.
Richard O. Jenkins underwent surgery on 28 September 1967 at which time his left lung was removed. An examination revealed cancer. Jenkins died on 4 October 1967, the cause of death being a cardiac arrest. The issue presented to the Commission was whether his physical condition and resulting death were causally related to the extremely dusty conditions of his employment, a dust exposure which extended over several years.*
We are not normally prone to compliment counsel. In this case it was a pleasure to read the record, to read the briefs and to hear the argument. This difficult and complex case was well presented on both sides with full protection to the rights of the respective interests and a maximum of cooperation between counsel.
The decision of the Commission turned upon the evaluation of the medical evidence. The decision could have been either way. The petitioners urge that their medical evidence had a sounder scientific basis and that the logic thereof was not actually refuted by the evidence for the Fund. From our examination of the record we find that there was a conflict in the medical evidence which the Commission resolved adversely to the petitioners.
The award is affirmed.
DONOFRIO, P. J., and JACOBSON, J., concur.

 The matter is decided under the law as it existed prior to 1 January 1969.